              Case 4:18-cv-00553-KAW Document 115 Filed 02/05/21 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 WENDY M. GARBERS (CABN 213208)
   JEVECHIUS D. BERNARDONI (CABN 281892)
 4 Assistant United States Attorneys
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7164
 6        Facsimile: (415) 436-7234
          jevechius.bernardoni@usdoj.gov
 7
   Attorneys for the Federal Defendant
 8
   W. GORDON KAUPP, State Bar No. 226141                  LESLIE F. LEVY, State Bar No. 104634
 9 BETH FEINBERG, State Bar No. 240857                    LEVY VINICK BURRELL HYAMS LLP
   KAUPP & FEINBERG, LLP                                  180 Grand Avenue, Suite 1300
10 One Sansome Street, 35th Floor                         Oakland, California 94162
11 San Francisco, California 94104                        Telephone:    (510) 318-7700
   Telephone:     (415) 896-4588                          Facsimile:    (510) 318-7701
12 Facsimile:     (415) 294-9127                          E-Mail:       leslie@levyvinick.com
   E-Mail:        gordon@kauppfeinberg.com
13                beth@kauppfeinberg.com
14 Attorneys for Plaintiff NATALIE ARNOLD
15
16
                                     UNITED STATES DISTRICT COURT
17
                                   NORTHERN DISTRICT OF CALIFORNIA
18
                                             OAKLAND DIVISION
19
20   NATALIE ARNOLD,                                     Case No.: C 18-0553 KAW

21           Plaintiff,                                  STIPULATION AND [PROPOSED] ORDER TO
                                                         CONTINUE HEARING DATE AND BRIEFING
22      v.                                               ON PLAINTIFF’S MOTION FOR ATTORNEYS’
                                                         FEES AND COSTS
23   WILLIAM BARR, in his official capacity as
     United States Attorney General,
24
             Defendant.
25
26           Pursuant to Civil Local Rule 6-2, Plaintiff Natalie Arnold (“Plaintiff”) and Defendant William

27 Barr (“Defendant”), collectively hereinafter referred to as (“the parties”), through their counsel, submit
28 STIPULATION AND [PROPOSED] ORDER
     C18-553 KAW
                                                         1
30
             Case 4:18-cv-00553-KAW Document 115 Filed 02/05/21 Page 2 of 3




 1 this Stipulation and [Proposed] Order to Continue Hearing Date and Briefing on Plaintiff’s Motion for
 2 Attorneys’ Fees and Costs to allow for additional time for the parties to resolve Plaintiff’s attorneys’
 3 fees and costs.
 4          WHEREAS, the Court, at the parties’ request, set a briefing schedule that required Plaintiff to

 5 file her Motion for Attorneys’ Fees and Costs by February 19, 2021, Responses by March 5, 2021,
 6 Replies by March 12, 2021 and a hearing on the motion for April 15, 2021;
 7          WHEREAS, the parties continue to negotiate resolution of Plaintiff’s Motion Attorneys’ Fees

 8 and Costs;
 9          WHEREAS, due to the recent change of presidential administrations, the negotiations would

10 benefit from additional time to determine if it is possible to resolve this matter without the Court.
11          THEREFORE, the parties respectfully seek an order from this Court, as follows:

12              1. Vacate the dates currently set for the briefing and hearing on Plaintiff’s Motion for

13 Attorneys’ Fees and Costs; and
14              2. Set a schedule for Plaintiff’s Motion for Attorneys’ Fee and Costs to be filed by March

15 22, 2021, Responses to be filed by April 5, 2021; Replies to be filed by April 12, 2021 and the hearing
16 to be held on ________, 2021 at ____ p.m.

17
18 IT IS SO STIPULATED.
                                                          Respectfully submitted,
19
     DATED: February 5, 2021
20                                                        DAVID L. ANDERSON
                                                          United States Attorney
21                                                        /s/ Jevechius D. Bernardoni
22                                                        JEVECHIUS D. BERNARDONI
23                                                        Assistant United States Attorney
                                                          Attorneys for the Federal Defendant
24
25
26
27
28 STIPULATION AND [PROPOSED] ORDER
     C18-553 KAW
                                                          2
30
             Case 4:18-cv-00553-KAW Document 115 Filed 02/05/21 Page 3 of 3




 1
                                                         KAUPP & FEINBERG, LLP
 2                                                       LEVY VINICK BURRELL HYAMS LLP
 3
                                                         /s/ William Gordon Kaupp
 4                                                       ___________________________
                                                         W. GORDON KAUPP
 5                                                       BETH FEINBERG
                                                         LESLIE F. LEVY
 6                                                       Attorneys for Plaintiff
 7
 8
 9 *In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty of perjury
   that defendant has concurred in the filing of this document.
10
11                                           [PROPOSED] ORDER
12
13          PURSUANT TO STIPULATION, IT IS SO ORDERED.

14
15
                                                         __________________________
16
     February _____, 2021                                HON. KANDIS A. WESTMORE
17
18

19
20
21
22
23
24
25
26
27
28 STIPULATION AND [PROPOSED] ORDER
     C18-553 KAW
                                                         3
30
